            Case 2:19-cv-01242-DSC Document 25 Filed 04/08/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                   :
 U.S. EQUAL EMPLOYMENT                             :
 OPPORTUNITY COMMISSION,                           :
                                                   :   Civil Action No. 2:19-cv-01242-DSC
                        Plaintiff,                 :
                                                   :
                  v.                               :
                                                   :
 CENTER ONE, LLC                                   :
                                                   :
                        Defendant.                 :
                                                   :

               DEFENDANT’S MOTION TO DISMISS DEMETRIUS FORD’S
                        COMPLAINT IN INTERVENTION

       AND NOW, comes Defendant, Center One, LLC, by and through the undersigned counsel,

and files the within Motion to Dismiss Demetrius Ford’s Complaint in Intervention pursuant to

Federal Rule of Civil Procedure 12(b)(6), and in support thereof, avers as follows:

       1.       On March 31, 2020, Demetrius Ford filed a Motion to Intervene as of Right, ECF

No. 16, which was granted the following day. ECF No. 23.

       2.       Attached to the Motion to Intervene filed by Plaintiff-Intervenor Ford was his

Complaint in Intervention against Defendant Center One, LLC, asserting claims of discrimination

on the basis of religion in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq. (“Title VII”). ECF No. 16-1 at 8-11.

       3.       The Complaint in Intervention alleges that Defendant failed to accommodate a

sincerely held religious belief that conflicted with a job requirement of the Defendant, resulting in

Plaintiff-Intervenor’s constructive discharge. See generally ECF No. 16-1.

       4.       Defendant now timely files the within motion to dismiss Plaintiff-Intervenor’s

Complaint in Intervention for failure to state a claim upon which relief can be granted, pursuant to
         Case 2:19-cv-01242-DSC Document 25 Filed 04/08/20 Page 2 of 3



Federal Rule of Civil Procedure 12(b)(6). Defendant’s Brief in Support of its Motion to Dismiss

is incorporated herein by reference.

       WHEREFORE, Defendant Center One, LLC respectfully requests that the Court enter an

Order, substantially in the form appended hereto, dismissing the Complaint in Intervention in its

entirety, with prejudice, pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                                     Respectfully submitted,

                                                     MARGOLIS EDELSTEIN

                                                     BY: /s/ Emily E. Mahler
                                                     Emily E. Mahler, Esquire
                                                     Pa. I.D. No. 310058
                                                     Taylor W. Isaac, Esquire
                                                     Pa. I.D. No. 325962
                                                     535 Smithfield Street, Suite 1100
                                                     Pittsburgh, PA 15222
                                                     Phone: 412-281-4256
                                                     Fax: 412-642-2380
                                                     emahler@margolisedelstein.com
                                                     Counsel for Defendant
                                                     Center One, LLC




                                                2
         Case 2:19-cv-01242-DSC Document 25 Filed 04/08/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Emily E. Mahler, Esquire, hereby certify that a true and correct copy of the within Motion

to Dismiss has been served upon the following individuals via Notice of Electronic Filing, this 8th

day of April, 2020:

                                         Gregory A. Murray
                           U.S. Equal Employment Opportunity Commission
                                       Pittsburgh Area Office
                                William S. Moorhead Federal Building
                                        1000 Liberty Avenue
                                              Suite 1112
                                        Pittsburgh, PA 15222
                                        Counsel for Plaintiff


                                          Ronald L. Phillips
                           U.S. Equal Employment Opportunity Commission
                                       Baltimore Field Office
                                  City Crescent Building, 3rd Floor
                                         10 S. Howard Street
                                        Baltimore, MD 21201
                                        Counsel for Plaintiff


                                James A. Sonne, Esq. & Zeba Huq, Esq.
                                         Stanford Law School
                                       Religious Liberty Clinic
                                       559 Nathan Abbott Way
                                         Stanford, CA 94305
                                   Counsel for Plaintiff-Intervenor


                                                     MARGOLIS EDELSTEIN

                                             BY:      /s/ Emily E. Mahler
                                                     Emily E. Mahler, Esquire
                                                     Taylor W. Isaac, Esquire
                                                     Counsel for Defendant
                                                     Center One, LLC
